Citation Nr: 0400435	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a body rash.

2.  Entitlement to service connection for jaundice and a 
kidney disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant has unverified active service from January 1944 
to November 1944.  This appeal comes before the Board of 
Veterans Appeals (Board) from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The National Personnel Records Center (NPRC) has advised VA 
that, after an extensive and thorough search, it was unable 
to locate the appellant's records.  The appellant's 
representative contends that an attempt should be made to 
reconstruct the appellant's records.  The record before the 
Board for appellate review does not reflect that an attempt 
to reconstruct records or obtain records from alternate 
sources has been conducted.  The Board agrees that an attempt 
to reconstruct the appellant's records is required, since 
service medical records cannot be located, and the reason or 
reasons for the inability to locate service medical records 
is not known.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (heightened 
obligation where records are presumed destroyed while in the 
possession of the government).  

The appellant has submitted a copy of what appears to be an 
official service record, reflecting that the appellant was 
stationed at Camp Bradford, Norfolk, Virginia, and then at 
the Carnegie Institute of Technology, Pittsburgh, 
Pennsylvania, was next assigned to the Navy Shore Patrol, 
Detroit, Michigan, and then was assigned to the Navy Shore 
Patrol, Chicago, Illinois.  He was last stationed at the U.S. 
Navy Training Center (USNTC), Great Lakes, Illinois.  This 
record further reflects that the appellant was examined, 
although the date of the examination does not appear.  The 
appellant was found not physically qualified for 
reenlistment, but did not require treatment or 
hospitalization.  The appellant should be afforded the 
opportunity to provide any additional information, such as 
the approximate dates he was stationed at each of these 
locations, the unit to which he was assigned at each of the 
locations, and approximate dates of sick call, or other 
information which might assist in obtaining records to 
support the appellant's assertions.  

The Board notes that the search request to NPRC was limited 
to medical and dental records.  As the appellant's military 
service has not been verified, NPRC should be asked to search 
for administrative, personnel, judicial, or other non-
clinical records for the appellant. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the appellant's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the RO failed to notify the appellant, with 
regard to the issues on appeal, of any specific information 
and evidence needed to substantiate and complete his claim, 
including particularly what evidence was to be provided by 
him, and what evidence VA will attempt to obtain for him.  

No VA or private clinical records prior to 1994 or references 
to such records are associated with the claims file.  The 
appellant should again be afforded the opportunity to 
identify VA and private facilities from which clinical 
records of his treatment for the claimed disorders prior to 
1994 might be available.  Although the appellant was advised 
to identify relevant records proximate to his service 
discharge, this advice was provided to him before the RO 
learned that the NPRC could not locate the appellant's 
records.  The appellant should again be afforded the 
opportunity to identify clinical records proximate to 
service, or alternative types of records, now that he has 
been notified, following the attempted development, that the 
service medical records which the appellant believes would 
support his contentions may not be available.

Accordingly, the case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied. 

2.  The appellant should be advised of 
the evidence required to substantiate his 
claims for service connection, especially 
as to those disorders claimed to have 
been incurred in or first manifested 
during his active service in 1944.  In 
particular, the appellant should again be 
advised that clinical evidence proximate 
to his service would be particularly 
relevant, and that VA cannot assist him 
to obtain medical evidence unless he 
identifies the private and VA providers 
who treated him, or identifies 
alternative sources, such as employment 
medical records, reports of medical 
examinations for education, insurance, or 
employment purposes, statements of lay 
observations of fellow employees, 
neighbors, and the like, which might 
describe his medical problems following 
his service.  He should also be advised 
that medical opinion relating a claimed 
disorder to a specific occurrence in 
service would assist him to substantiate 
his claims.  

3.  The appellant should be afforded the 
opportunity to complete Form NA 13055, 
Request for Information Needed to 
Reconstruct Medical Data, and NA Form 
13075, Questionnaire about Military 
Service.  The appellant should identify, 
to the extent possible, each unit to 
which he was assigned and the approximate 
dates of such assignment, the dates he 
went on sick call for any of the claimed 
disorders, and whether he was 
hospitalized for any claimed disorder.  

4.  If a completed NA Form 13055 and/or 
13075 is received by the RO, it should be 
submitted for processing to the 
appropriate federal agencies, including 
the National Archives and Records 
Administration (NARA) and the NPRC.  If 
no additional service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

If the appellant provides sufficient 
information, Navy Medical Officer of the 
Day or Sick Call Logs for the identified 
unit, location, and time period should be 
requested, or, if appropriate, NPRC 
should be asked to search for separately 
filed inpatient care records for a 
specific Naval hospital at which the 
appellant was treated.  If the appellant 
identifies a specific vessel, logs of the 
vessel should be requested.  If it is 
unclear which records or system of 
records should be search, the NARA should 
be consulted. 

5.  The RO should again request NPRC to 
verify the appellant's military service 
and to search for non-clinical records 
such as administrative records, personnel 
records, or records of judicial 
punishments for the appellant.  If NPRC 
is unable to locate any additional 
records, or if the records have been 
destroyed, ask for specific confirmation 
of that fact. 

6.  The appellant should be afforded another 
opportunity to submit alternative evidence 
regarding the onset and etiology of the disorders 
at issue.  He should be advised that if service 
medical records cannot be located or reconstructed, 
the evidence he identifies would be particularly 
significant.  The types of evidence which might 
serve as alternative evidence for substantiating 
his claim should be described.  

7.  The appellant should again be asked 
to identify treating VA and private 
facilities prior to 1994, and, in 
particular, should be asked to identify 
the VA or private facilities at which he 
was first treated for any of the claimed 
disorders after his service discharge in 
1944.  

8.  With regard to the instructions set 
forth above, the Board hereby informs the 
appellant of his obligation to cooperate 
by providing the requested information to 
the extent possible.  The appellant is 
further advised that any failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 (2003).

9.  The RO should then readjudicate the 
issues on appeal.  If any decision 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
provided an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


